               Case 4:06-cr-00754-SBA Document 56 Filed 09/09/20 Page 1 of 1

                                                                                      Sep 09 2020

 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                            OAKLAND DIVISION
 6

 7     UNITED STATES OF AMERICA,                           Case No.: CR 06–00754 SBA
 8                     Plaintiff,                          [PROPOSED] ORDER TO CONTINUE
                                                           SUPERVISED RELEASE STATUS
 9             v.                                          HEARING DATE
10     FRANCISCO GOMEZ,
11                     Defendant.
12

13          Based on the reasons provided in the stipulation of the parties above, IT IS HEREBY

14    ORDERED that the September 10, 2020, supervised release status hearing date before the magistrate

15    court is vacated and reset to October 14, 2020, at 10:30 a.m., before the duty magistrate court.

16
                    IT IS SO ORDERED.
17

18
      Dated:         September 9, 2020
                    ______________
19                                                         THE HON. VIRGINIA K. DEMARCHI
                                                           United States Magistrate Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER TO CONTINUE STATUS HEARING
      GOMEZ, CR 06–00754 SBA
